Case 8:19-cv-01422-JLS-JDE Document 20 Filed 04/02/20 Page 1 of 1 Page ID #:581



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01422-JLS-JDE                                        Date: April 02, 2020
 Title: Hugh Nguyen v. Tesla, Inc.

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero                                                  N/A
       Deputy Clerk                                              Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:

               Not Present                                       Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER TAKING MOTION TO
              COMPEL ARBITRATION UNDER SUBMISSION
              (Doc. 15)

        Before the Court is Defendant Tesla, Inc.’s Motion to Compel all Plaintiffs to
 Individual Arbitration and to Dismiss the Action, currently set for hearing on April 3, 2020,
 at 10:30 a.m. (Mot., Doc. 15.) The Court finds this matter appropriate for decision without
 oral argument. See Fed. R. Civ. P. 78; C.D. Cal. R. 7-15. Accordingly, the hearing set for
 April 3, 2020, at 10:30 a.m., is VACATED, and the Court takes the matter UNDER
 SUBMISSION.

                                                                       Initials of preparer: tg




                              CIVIL MINUTES – GENERAL                                      1
